    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 1 of 19. PageID #: 499656




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re NATIONAL PRESCRIPTION OPIATE )      No. 1:17-md-2804
LITIGATION                         )
                                   )      Judge Dan A. Polster
                                   )
This Document Relates To:          )
                                   )
       ALL CASES                   )
                                   )



                         PLAINTIFFS’ MOTION FOR SANCTIONS
                    AGAINST THE ALLERGAN AND TEVA DEFENDANTS




4811-5623-1881.v2
       Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 2 of 19. PageID #: 499657



                                                TABLE OF CONTENTS

                                                                                                                                Page

I.       INTRODUCTION ........................................................................................................... 1

II.      FACTUAL AND PROCEDURAL BACKGROUND ...................................................... 2

III.     ARGUMENT .................................................................................................................. 7

         A.         The Newly Produced Cegedim Audit Report Supports that Multiple
                    Allergan Entities Knowingly Maintained Insufficient SOM Protocols .................. 7

         B.         Despite Plaintiffs’ Repeated Requests, and Numerous Discovery Rulings
                    Requiring the Production of Audit Reports, the Audit Report Was Never
                    Produced in CT1 .................................................................................................. 9

         C.         Defendants Made Arguments Contradicting the Report’s Findings at
                    Summary Judgment, Settled CT1 Without Producing It, and Now Refuse
                    to Produce Additional Documents in New Case Tracks ...................................... 10

         D.         Sanctions Should Be Issued................................................................................ 12

IV.      CONCLUSION ............................................................................................................. 13




                                                                -i-
4811-5623-1881.v2
      Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 3 of 19. PageID #: 499658



                                                TABLE OF AUTHORITIES

                                                                                                                                     Page



CASES

Doe v. Lexington-Fayette Urban Cnty. Gov’t,
   407 F.3d 755 (6th Cir. 2005) ........................................................................................... 6, 12

Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee,
    456 U.S. 694 (1982) .............................................................................................................. 7

STATUTES, RULES AND REGULATIONS

21 U.S.C. §801 et seq. ............................................................................................................. 5, 7

Federal Rules of Civil Procedure
   Rule 37.............................................................................................................................. 1, 6
   Rule 37(b)(2)(A) ................................................................................................................... 6




                                                                   - ii -
4811-5623-1881.v2
     Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 4 of 19. PageID #: 499659




I.      INTRODUCTION

        Pursuant to Federal Rule of Civil Procedure 37, Plaintiffs hereby move this Court for an

order of sanctions against the Allergan1 and Teva2 Defendants for willful suppression of evidence in

violation of their discovery obligations. In Case Track One (“CT1”), Allergan completely failed to

produce a critical audit report issued to Watson Pharmaceuticals, Inc. (“Watson,” now Allergan

Finance, LLC) by Cegedim (formerly known as Cegidim Dendrite and now known as IQVIA),

assessing and finding wholly inadequate Watson’s Suspicious Order Monitoring (“SOM”) system.

Ex. 1.3 Teva, too, failed to produce the document in CT1 despite the fact that, according to Allergan,

“most of [the] documents” relating to the business “were transferred to Teva” at the time Teva

purchased Allergan’s generic business. See ECF No. 989 (Discovery Ruling No. 4) (“DR 4”).

Plaintiffs received the report for the first time on August 21, 2020, from IQVIA. Allergan’s and

Teva’s combined failure to produce the Cegedim audit report, in the face of explicit Court rulings to

produce such SOM system audits, constitutes a clear violation of their discovery obligations.




1
    The current Allergan Defendants are Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson
Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc f/k/a Allergan, Inc.; Allergan Sales, LLC; and
Allergan USA, Inc.
2
    The Teva Defendants are Teva Pharmaceutical Industries, Ltd.; Teva Pharmaceuticals USA, Inc.;
Cephalon, Inc.; Watson Laboratories, Inc.; Warner Chilcott Company, LLC; Actavis Pharma, Inc.
f/k/a Watson Pharma, Inc.; Actavis South Atlantic LLC; Actavis Elizabeth LLC; Actavis Mid
Atlantic LLC; Actavis Totowa LLC; Actavis LLC; Actavis Kadian LLC; Actavis Laboratories UT,
Inc. f/k/a Watson Laboratories, Inc.-Salt Lake City; and Actavis Laboratories FL, Inc. f/k/a Watson
Laboratories, Inc.-Florida.
3
    References to “Ex.” are to the exhibits attached to the Declaration of Evan M. Janush in Support
of Plaintiffs’ Motion for Sanctions Against the Allergan and Teva Defendants, filed concurrently
herewith.

                                                -1-
4811-5623-1881.v2
      Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 5 of 19. PageID #: 499660




        The report at issue is obviously critically relevant to the question of whether Watson had a

legally compliant SOM system during the relevant time period.4 But it is significant for another

reason as well. As this Court is aware, Allergan has repeatedly taken the position that it has no

generic opioid liability in this case due to the fact that it sold certain of its generic drug businesses to

Teva in 2016.5 As established by the newly produced document, Allergan’s SOM program (for all

its brand name and generic opioids) was managed by Watson at a top corporate level, not by the

Watson subsidiaries that manufactured opioids. The Watson entity (now known as Allergan

Finance, LLC) is one of the Allergan Defendants and was never sold to Teva. Allergan Finance,

LLC remains within the Allergan family, remains a Defendant in this action, and remains liable for

the SOM deficiencies identified in this document produced for the first time by IQVIA just days ago.

        Defendants’ failure to produce the report meant it was not available for use during the

discovery process, including during fact and expert depositions intended to be taken for all the MDL

cases. The report also was not available for the “CT1” motions for summary judgment and other

pretrial motions and for settlement. Accordingly, Plaintiffs request that the Court impose and issue

discovery sanctions against Defendants for their failure to produce this essential report.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        The Cegedim report at issue concerns the Allergan Defendants’ SOM protocols in place in

2011. At that time, the parent Defendant entity was known as Watson Pharmaceuticals, Inc., a large

U.S.-domiciled producer of generic prescription opioid drugs and the brand-name opioid Norco, a

widely abused hydrocodone product. A subsequent merger frenzy in the pharmaceuticals industry

4
    As Special Master Cohen recognized, similar reports contained “a thorough analysis of
[defendants’] Suspicious Order Monitoring System and recommendations on ‘corrective actions’
that can make [defendants] more ‘compliant’ with government requirements.” ECF No. 1498 at 1
(Discovery Ruling 14, Part 5) (“DR 14-5”).
5
    See, e.g., ECF No. 1901-1 at 5 (arguing that Allergan “cannot be held liable for the alleged
actions” of the entities it sold to Teva).

                                                   -2-
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 6 of 19. PageID #: 499661




saw Watson purchase multiple other companies, change its name twice, adopt an Irish “plc” holding

company as a parent, and sell off its vast generic opioid prescription drug lines to Teva.6 The

Watson Pharmaceuticals, Inc. entity is now known as Allergan Finance, LLC, and its parent

company is Allergan plc.

        In September 2011, Watson hired Cegedim to review its SOM system. The resulting audit

report was a damning account of Watson’s SOM system. Among other things, it detailed how and

why the system utterly failed to meet specific DEA standards, did not integrate available

“downstream data,” and regularly allowed orders from Watson’s largest customers, including

distributors McKesson and AmerisourceBergen, to bypass review altogether. Ex. 1. Cegedim not

only found the system was “inconsistent with the specific requirements noted in the regulations and

with written guidance provided by the DEA to all registrants,” it found specific failures made the

system “‘self-gaming’” and potentially “contributing to drug abuse.” Id. at 877, 879, 891.

        Numerous Watson employees were aware of the audit. As discussed below, 13 Watson

employees met with Cegedim in connection with the audit. Cegedim sent the completed audit report

to at least two Watson employees and had numerous follow-on discussions with them. After

receiving the report, Watson engaged Cegedim to replace its failed SOM system, stating it would use

the audit report as the “[f]oundation” for the new system. Ex. 2 at 988. This planned upgrade was

later canceled, however, leaving the non-compliant system in place. Ex. 3 at 323:5-324:22. The



6
    In 2012, Watson purchased the privately held Swiss company Actavis Group, which also made
generic prescription opioid drugs and the brand-name opioid Kadian. The combined company, then
among the largest generic opioid makers on the planet, called itself Actavis, Inc. but adopted the
Watson SOM system. Actavis, Inc. acquired an Irish company, Warner Chilcott plc, and created an
Irish company named Actavis plc to effectuate the merger and to reduce its U.S. corporate tax
liability. Actavis, Inc. became known as Allergan Finance, LLC. In simpler terms, and as
acknowledged in Allergan counsel’s signature blocks, Allergan Finance, LLC is formerly known as
Actavis, Inc. and Watson Pharmaceuticals, Inc.; the three names all relate to only one entity, the
same entity that commissioned the 2011 Cegedim audit report.

                                               -3-
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 7 of 19. PageID #: 499662




system remained in place through Watson’s mergers with Actavis and Allergan and was only shut

down when the Allergan conglomerate offloaded its generic opioids to Teva in 2016.

        As detailed below, after learning of the audit report’s existence, Plaintiffs repeatedly and

specifically asked Allergan’s counsel, Kirkland & Ellis LLP, to produce it. The audit report was

never produced. In connection with DR 14-5, which required the production of a similar SOM

report pertaining to Cardinal Health, Special Master Cohen made very clear that all Defendants (not

just Cardinal) were required to produce such reports:

        It is not sufficient for a defendant to state “we are not Cardinal and our documents
        are not the Dendrite Audit document discussed in DR 14‐5.” Even if the question of
        privilege is a fact‐intensive inquiry, I have made clear which facts are relevant and
        how I view them; and the Court has adopted and approved that analysis. Each
        defendant must apply fully the precepts set out in DR 14‐5 to their own
        circumstances and to their own documents. If it later proves that defendants drew
        “too fine” distinctions as a basis not to follow the spirit and direction set out in DR
        14‐5 (and the Court’s earlier statements on the issue), or not to produce substantially
        similar documents, I assure you that the Court will be even less patient than I. Put
        differently: all defendants were looking to my analysis of the Cardinal Dendrite
        Audit as a bellwether evidentiary ruling, and they must now apply it and adhere to it
        accordingly.

Ex. 4 at 1 (emphasis in original).

        Further, in Discovery Ruling No. 15 Regarding IQVIA Discovery (ECF No. 1375) (“DR

15”), issued on February 15, 2019, Special Master Cohen directed all defendants that were clients of

IQVIA (including both Allergan and Teva) to collect and produce audit reports and related

documents from IQVIA. Allergan neither produced the report from its own files nor collected and

produced it from Cegedim’s files, but rather stated it didn’t have the file. Ex. 5. Allergan’s counsel

also represented that “Allergan has also asked IQVIA if it maintained a copy of [the audit] report;

they did not.” Ex. 6 at 1.

        Because Allergan repeatedly stated in discovery that all documents relevant to its generic

opioid business had been transferred to Teva at the time of the Actavis acquisition, Plaintiffs also

sought the report from Teva, which similarly denied being able to locate it. Ex. 7 at 1 (stating Teva
                                               -4-
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 8 of 19. PageID #: 499663




has “performed extensive searches for documents related to your requests and have not located any

responsive documents or information”).

        After denying that any copies of the Cegedim audit report continued to exist, Allergan

opposed Plaintiffs’ motion for summary judgment (which sought a finding that Allergan had violated

the Controlled Substances Act of 1970 (“CSA”)), arguing facts and conclusions the report

affirmatively contradicted. ECF No. 2181 at 45. The CT1 Plaintiffs settled their claims with the

Allergan and Teva Defendants before resolution of the summary judgment motion. Yet, earlier this

year, as Plaintiffs investigated other documents produced by IQVIA after the CT1 matter settled,

they discovered evidence that IQVIA did in fact possess the report. In response to a direct inquiry

by Plaintiffs, IQVIA advised Plaintiffs on August 6, 2020, that it had “located the document and

provided it to [Teva’s] counsel to follow the process that [IQVIA] used in the original production.”

Ex. 8 at 1. The document was produced only after IQVIA sought permission from Allergan and

Teva to produce it. Beginning on August 6, 2020, Plaintiffs’ counsel followed up repeatedly with

counsel for Teva, Jonathan Maier, to determine whether, and, if so, when, Teva would produce the

SOM audit report. Ex. 9. On August 14, 2020, counsel advised that the report would be produced,

and the report was finally produced on August 21, 2020.7

        There was no plausible argument that the report was privileged and it was never included on

an Allergan or Teva privilege log. Instead, as noted above, Teva and Allergan maintained they did

not have the report, despite transparently incomplete or non-existent efforts to obtain and locate it.

The in-person component of Cegedim’s audit was conducted in the presence of 13 Watson

employees, none of whom was an attorney, and the audit was requested by, and transmitted to, non-

7
    Although it relates to a current Allergan entity, the audit report has been produced through
Teva’s counsel and bears a Teva Bates number (“Teva_IQVIA_0020874”). This violates DR 4,
which made clear that “[b]oth Allergan and Teva have separate and independent responsibilities to
produce responsive discovery.” DR 4 at 4. DR 4 allowed Allergan and Teva could produce “one set
of documents jointly” if they chose. Id. Here, however, they chose to disregard the Court’s order.

                                                -5-
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 9 of 19. PageID #: 499664




attorney employees of Watson. Ex. 10. In short, this should have been an easy call to produce. It

wasn’t. Moreover, just before the document was produced, Teva’s counsel advised Plaintiffs that

there was a ”problem” with how Teva received the document; therefore, the metadata that would

otherwise accompany the production and show details concerning to whom the document was sent

was purportedly not able to be produced. ECF No. 2181 at 45.

        It is incomprehensible that Allergan does not possess any copy of the adverse report that was

so damning an assessment of its existing SOM system and that was going to be used as the

“foundation” for its new and improved system. Cegedim sent the report to at least two Watson

employees in September 2011; given its gravamen, the report was very likely shared with other

Watson employees. Moreover, Allergan had access to the report through IQVIA and had a duty to

seek and produce it under DRs 14 and 15. Allergan nevertheless failed to do so and instead chose to

make arguments blatantly contradicting the report in its opposition to summary judgment. ECF No.

2181 at 45-48. This is yet another instance of Allergan’s continued efforts at obfuscation and delay

in discovery in these cases, first refusing to produce any documents related to generic opioids, then

refusing to produce any documents for any entities other than Allergan Finance, LLC, and even then,

failing to produce this document, which was sent directly to Watson, the predecessor company of

Allergan Finance, LLC. Now it refuses to produce any additional documents in the new case tracks.

See, e.g., Ex. 11. The Court should not countenance these obstructive tactics.

        Plaintiffs respectfully request that the Court sanction Allergan and Teva under Fed. R. Civ. P.

37(b)(2)(A) for “not obeying Discovery Order[s]” by reopening relevant document and deposition

discovery in all MDL cases as set forth below and by additionally ordering an evidentiary

presumption/preclusion related to the failure to produce evidence. See Doe v. Lexington-Fayette

Urban Cnty. Gov’t, 407 F.3d 755, 766 (6th Cir. 2005) (listing four factors that should guide a court’s

discretion when imposing sanctions under Rule 37). Such sanctions are appropriate here because

                                                 -6-
4811-5623-1881.v2
       Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 10 of 19. PageID #: 499665




they “flow from and specifically relate to the discovery at issue.” See ECF No. 1574 at 3-4 (citing

Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707 (1982)).

III.      ARGUMENT

          A.        The Newly Produced Cegedim Audit Report Supports that Multiple
                    Allergan Entities Knowingly Maintained Insufficient SOM Protocols

          As with all companies that manufactured and sold Drug Enforcement Administration

(“DEA”) Schedule II drugs, the CSA required Watson to maintain CSA-compliant SOM protocols.

While Watson maintained subsidiaries to manufacture its opioids, the SOM protocols were created

and applied at the corporate parent level under the purview of a small group of individuals, including

Tom Napoli, Manager of Security and DEA Affairs at Watson, and Scott Soltis, Watson’s Senior

Director of Global Corporate Security.8

          At the urging of Napoli, Watson hired Cegedim to audit its SOM protocols in mid-2011. The

consultancy had been founded by Ron Buzzeo, a former DEA agent who had specialized in SOM

issues. 9 Thirteen Watson employees met with Cegedim representatives for an entire day on

September 8, 2011. Ex. 10.10 Two weeks later, Cegedim delivered to Napoli and Soltis an eight-

page audit report reflecting its findings:

          •         Watson’s “SOM system [was] inconsistent with the specific requirements noted in
                    the regulations and with written guidance provided by the DEA to all registrants.”




8
    See, e.g., Ex. 12 (document showing “Corporate Standard Operating Procedure” of “Watson
Pharmaceuticals, Inc.” regarding “Suspicious Orders of Controlled Drugs,” dated April 7, 2009); Ex.
13 (same, dated July 19, 2011).
9
   Buzzeo was retained as an expert by the Mallinckrodt Defendants during CT1 litigation and
provided an expert report touting its SOM system. See ECF No. 3125.
10
   The Watson employees that attended the meeting were Tom Napoli, Scott Soltis, Mary Woods,
Larry Schaffer, Justin Park, Laura Pinti, Sandra Simmons, Lisa Scott, Lynn DaCunha, Jaydeep
Shukla, Rick Robbins, and Napoleon Clarke.

                                                   -7-
4811-5623-1881.v2
     Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 11 of 19. PageID #: 499666




        •           Orders from distributors McKesson and AmerisourceBergen were “frequently
                    approved by staff simply because [the customer’s] inventory is low,” causing even
                    the SOM system to be “‘self gaming’” and useless.

        •           The Company sent sales representatives to visit new customers only at the “corporate
                    level” and never made “actual warehouse visits” or had investigations performed to
                    confirm their customers’ statements about the legitimacy of their program.

        •           The Company possessed but ignored data showing “to whom their customers are
                    selling,” thereby “unwittingly contributing to drug abuse in a locality or through a
                    method of sales and distribution” it could not otherwise see.

Ex. 1 at 877, 879-881.11 The report concluded that “Watson should re-visit their entire approach to

SOM to fully address the specific regulatory requirements and other guidance documents provided

by the DEA.” Id. at 878.

        After receiving the report, Napoli subsequently paraphrased some of the report’s findings in

an April 2012 PowerPoint presentation, but left out many of the key details and specific negative

findings. Ex. 2 at 988-993. Napoli’s PowerPoint further indicated that Watson planned to replace its

system “[b]ased on compliance concerns” and that a new system was “[b]udgeted for 2012

Implementation.” Id. at 987-991.

        But the planned replacement never happened. Instead, the non-compliant Watson system

remained in place up until late 2016, when the Company sold its generic opioid lines to Teva. Ex. 3

at 323:5-324:22 (Napoli stating that the replacement system was “put on hold” when the Teva sale

was announced). Napoli, who had sought to upgrade Defendants’ SOM systems repeatedly after the

failed early 2012 effort, was laid off during the Teva sale. Id. at 325:2-6. Soltis followed the generic

opioid prescription drugs to Teva and worked there until 2017. Allergan’s sale of its generic lines to

Teva included a number of corporate subsidiaries involved in manufacturing opioids. Allergan

Finance LLC, however, Defendants’ top domestic corporate entity, the entity that ran the SOM

system and commissioned the audit report, remains with Allergan still.

11
     Emphasis is added and citations are omitted, unless otherwise noted.

                                                    -8-
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 12 of 19. PageID #: 499667




        B.          Despite Plaintiffs’ Repeated Requests, and Numerous Discovery
                    Rulings Requiring the Production of Audit Reports, the Audit Report
                    Was Never Produced in CT1

        As set forth above under DR 14-5, Special Master Cohen expressly ordered Defendants to

produce these types of audit reports. On February 15, 2019, Special Master Cohen issued DR 15,

which directed Defendants such as the Allergan and Teva Defendants to work with IQVIA to

“facilitate the production from IQVIA of any such information and documents over which they did

not have control.” ECF No. 1375 at 2. As the ruling notes, the Special Master had previously also

“ordered defendants to . . . produce to plaintiffs information and documents over which they had

control related to the consulting work IQVIA performed.” Id. at 1-2.

        In response to the ruling, counsel for the Allergan Defendants reported that they had “sent a

letter to counsel for IQVIA” with a description of people involved in their SOM process, and further

reported that “IQVIA expected to provide Allergan with any SOMs data and reports” by February

22. Ex. 5 at 1-2. Teva provided similar communications. Ex. 20. Yet no reports were delivered.

        Plaintiffs also had specifically requested that Allergan produce the Cegedim report because it

was referenced in the PowerPoint created by Napoli, the Manager of Allergan’s DEA Affairs unit.

See, e.g., Ex. 14. Yet Allergan did not produce it. When Plaintiffs asked Allergan again to seek it

from IQVIA, its counsel represented that it had “also asked IQVIA if it maintained a copy of [the

audit] report; they did not.” Ex. 6.

        In May 2019, Plaintiffs again sought production from both the Teva and Allergan Defendants

to ensure that the important document was not available to either set of Defendants. Ex. 15.

Plaintiffs requested that Defendants find and track the reports or, to the extent they were deleted,

provide “a statement from the companies regarding the circumstances surrounding their deletion or

destruction.” Id. at 2. Both sets of counsel purported to have “conducted extensive searches” for the

document and confirmed it was not being withheld as privileged. Exs. 16 at 1, 17 at 1. Neither,

                                                -9-
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 13 of 19. PageID #: 499668




however, would provide details of the search they purportedly conducted or tell Plaintiffs when such

documents were deleted. Ex. 18 at 5.

        C.          Defendants Made Arguments Contradicting the Report’s Findings at
                    Summary Judgment, Settled CT1 Without Producing It, and Now
                    Refuse to Produce Additional Documents in New Case Tracks

        The absence of the report allowed the Allergan Defendants to make false and misleading

statements in opposition to summary judgment. In their joint opposition to Plaintiffs’ motion for

summary judgment concerning Defendants’ SOM obligations, the Allergan Defendants

mischaracterized the Cegedim report, stating that it merely reflected “‘an effort to enhance our

already compliant [SOM] system.’” ECF No. 2181 at 45 (emphasis in original). They further

accused Plaintiffs of “ignoring evidence” about “downstream customer” data and ignoring that the

system “frequently flagged orders . . . that were only 25% or 50% above the customer’s historical

average.” Id. at 46. They argued that having a manually set threshold based on a fixed multiplier

and allowing “orders to be shipped based on internal justification” were “immaterial to whether the

systems were legally compliant.” Id. at 48.

        Had the Cegedim audit report been available to the parties and the Court, these Defendants

would not have been able to make these statements. The report first makes clear the SOM system

was not “compliant” with the law, detailing how the SOM protocols were “inconsistent with the

specific requirements noted in the regulations and with written guidance provided by the DEA to all

registrants.” Ex. 1 at 877. It even lists the regulations and guidance with which the protocols failed

to comply. Id. at 877-878. Contrary to the statements made to the Court, the report emphasizes the

Allergan Defendants’ failure to “develop[] and incorporate[]” downstream data into the system as a

hazard that may “contribut[e] to drug abuse.” Id. at 881. The report makes clear that the

“multiplier[s]” Defendants touted were the exact “‘rigid formula[]’” that the DEA had found to be

“‘insufficient.’” Id. at 877. Finally, it identifies purportedly immaterial internal justifications as

                                                - 10 -
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 14 of 19. PageID #: 499669




loopholes that made the SOM protocols “‘self gaming’” because they permitted employees to

approve and ship orders from McKesson and AmerisourceBergen “simply because inventory [was]

low” and they had a “managed inventor[y agreement].” Id. at 879. The prejudice associated with

the failure to produce the report is obvious because, without the report, Plaintiffs were unable to

bring these direct contradictions to Defendants’ positions to the Court’s attention.

        On August 14, 2019, the CT1 Plaintiffs and the Allergan Defendants reached an agreement in

principle to settle claims against it. As with the summary judgment briefing, the settlement

negotiations were uninformed by the Cegedim report, which remained unproduced. Subsequently, in

new case tracks, Allergan has brazenly taken the position it is not required to produce any additional

documents not already produced in CT1. See, e.g., Ex. 11 at 4 (stating that “Allergan confirms that

it does not presently intend to produce additional responsive documents (beyond those included in

any future Discover Ruling No. 22 productions”)).

        In late August 2019, Teva produced some documents from IQVIA pursuant to Plaintiffs’

subpoena on that third party (allowing Teva to perform a review of the documents for privilege

before their production). One of the documents is a three e-mail chain from September 22, 2011,

and the first e-mail in time indicates the transmission of the Cegedim report to Napoli, cc-ing Soltis.

Ex. 19. The report itself, however, was not attached to the email chain or included in the August

2019 production. No part of the email chain was produced by the Allergan and Teva Defendants

despite that the report containing numerous search terms agreed to among the parties and that DR 15

specifically ordered production of these types of e-mails. Based on the e-mail chain produced by

IQVIA, Plaintiffs eventually requested the document directly from IQVIA, which finally produced

the Cegedim report on August 21, 2020.




                                                - 11 -
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 15 of 19. PageID #: 499670




        D.          Sanctions Should Be Issued

        Eighteen months after the Allergan and Teva Defendants were ordered to produce any

Cegedim audits of their SOM protocols, Plaintiffs finally received a copy, but it did not come from

Allergan or Teva. Instead, Plaintiffs were required to conduct a separate investigation of documents

produced by Cegedim in a separate case track, only to find that the report had been e-mailed to

Napoli and Soltis and could have been found in their custodial files with a simple targeted search.

        Plaintiffs respectfully request that the Court sanction Allergan and Teva by:

        •           Reopening fact discovery against Allergan and Teva for purposes of use in all MDL
                    cases, including first the production of all related documents and information from
                    employees who were made aware of it (irrespective as to whether they were
                    previously designated as custodians) and allowing the (re)depositions of those
                    involved, including, but not limited to, Napoli, Soltis, IQVIA employees with
                    knowledge, and any other witnesses that may be uncovered by any newly produced
                    documents;

        •           Directing as an established fact in all MDL cases that the SOM system subject to the
                    September 2011 Cegedim audit report did not comply with applicable law as set
                    forth in the report and prohibiting Allergan and Teva from asserting in any MDL
                    case that they had a reasonable and/or good faith basis to believe otherwise; and

        •           Ordering any additional monetary or other relief the Court deems appropriate.

        These remedies are appropriate under the four-prong test as outlined by the Sixth Circuit.

Doe, 407 F.3d at 766. Under Doe, the Court must examine:

        •           “‘whether the [Allergan and Teva’s] failure to cooperate in discovery is due to
                    willfulness, bad faith, or fault’”;

        •           “‘whether [Plaintiffs were] prejudiced by [Allergan and Teva’s] failure to cooperate
                    in discovery’”;

        •           “‘whether [Allergan and Teva were] warned that failure to cooperate could lead to
                    the sanction’”; and

        •           “‘whether less drastic sanctions were first imposed or considered.’”

Id. Here, there is no question that Allergan and Teva are at fault for failing to produce, or seeking

the production of, the audit report. Defendants knew the report had been written, knew at least that


                                                   - 12 -
4811-5623-1881.v2
      Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 16 of 19. PageID #: 499671




Napoli had received it, and knew when it was received thanks to the PowerPoint Napoli produced.

Pursuant to Special Master Cohen’s Discovery Rulings 14 and 15 not only were both parties under a

duty to produce the document, they were under a duty to work with non-party IQVIA to seek such

production. Moreover, there is no question as to whether the audit is of critical importance to

proving Plaintiffs’ case and to negating the defenses raised. As Special Master Cohen noted, these

audits were issued “to determine the extent to which [defendants’] Suspicious Order Monitoring

System met existing DEA regulatory requirements, and to identify and execute modifications

necessary to improve compliance.” DR 14-5 at 7. The audit reports were important, and every

Defendant was ordered to produce them or seek them from the subpoenaed party. DR 15 at 3.

Plaintiffs clearly suffered prejudice through Defendants’ failure to produce the audit report as they

did not have it for purposes of summary judgment, trial preparation, or settlement discussions. 12

IV.      CONCLUSION

         For the above-stated reasons, Plaintiffs seek sanctions as described herein.

         Dated: August 31, 2020                Respectfully submitted,

                                               /s/ Paul J. Hanly, Jr.
                                               Paul J. Hanly, Jr.
                                               SIMMONS HANLY CONROY LLC
                                               112 Madison Avenue, Seventh Floor
                                               New York, NY 10016
                                               (212) 784-6400
                                               (212) 213-5949 (fax)
                                               phanly@simmonsfirm.com




12
   It is further noted that Special Master Cohen and this Court have repeatedly granted motions to
compel against Allergan and Teva on issues relating to generic opioid prescription drugs and their
SOM systems, as well as the various jurisdictional documents they refused to produce. See, e.g.,
ECF No. 1512 (“Ruling Regarding Jurisdictional Discovery on Defendants Allergan, Teva, and
Mallinckrodt”). These Defendants should be uniquely aware of consequences from failing to
provide relevant discovery.

                                                - 13 -
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 17 of 19. PageID #: 499672




                                          Joseph F. Rice
                                          MOTLEY RICE
                                          28 Bridgeside Boulevard
                                          Mt. Pleasant, SC 29464
                                          (843) 216-9000
                                          (843) 216-9290 (fax)
                                          jrice@motleyrice.com

                                          Paul T. Farrell, Jr., Esq.
                                          FARRELL LAW
                                          422 Ninth Street
                                          Huntington, WV 25701
                                          (304) 654-8281
                                          paul@farrell.law

                                          Plaintiffs’ Co-Lead Counsel

                                          /s/ Peter H. Weinberger
                                          Peter H. Weinberger (0022076)
                                          SPANGENBERG SHIBLEY & LIBER
                                          1001 Lakeside Avenue East, Suite 1700
                                          Cleveland, OH 44114
                                          (216) 696-3232
                                          (216) 696-3924 (Fax)
                                          pweinberger@spanglaw.com

                                          Plaintiffs’ Liaison Counsel



On the Brief:


 Paul J. Geller
 Mark J. Dearman
 Dorothy P. Antullis
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 120 East Palmetto Park Road, Suite 500
 Boca Raton, FL 33432
 (561) 750-3000
 (561) 750-3364 (Fax)
 pgeller@rgrdlaw.com
 mdearman@rgrdlaw.com
 dantullis@rgrdlaw.com




                                           - 14 -
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 18 of 19. PageID #: 499673




 Aelish M. Baig
 Matthew S. Melamed
 Hadiya K. Deshmukh
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 Post Montgomery Center
 One Montgomery Street, Suite 1800
 San Francisco, CA 94104
 (415) 288-4545
 (415) 288-4534 (Fax)
 aelishb@rgrdlaw.com
 mmelamed@rgrdlaw.com

 Thomas E. Egler
 Carissa J. Dolan
 ROBBINS GELLER RUDMAN
   & DOWD LLP
 655 West Broadway, Suite 1900
 San Diego, CA 92101
 (619) 231-1058
 (619) 231-7423 (Fax)
 tome@rgrdlaw.com
 cdolan@rgrdlaw.com

 Attorneys for Plaintiffs




                                      - 15 -
4811-5623-1881.v2
    Case: 1:17-md-02804 Doc #: 3443 Filed: 08/31/20 19 of 19. PageID #: 499674




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on August 31, 2020, the foregoing was filed
electronically with the Clerk of Court using the Court’s CM/ECF System, and will be served via the
Court’s CM/ECF filing system on all attorneys of record.


                                             /s/Peter H. Weinberger
                                             PETER H. WEINBERGER




4811-5623-1881.v2
